— In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Queens County (Dye, J.), dated June 28, 2002, which, inter alia, denied their motion to vacate a prior order of the same court dated October 25, 2001, granting the motion of the defendant Bernard Malone to dismiss the complaint insofar as asserted against him pursuant to CPLR 3126 upon the plaintiffs’ default in opposing it.
Ordered that the order is affirmed, with costs.
It is well settled that a plaintiff seeking to vacate a default must demonstrate both a reasonable excuse for the default and the existence of a meritorious cause of action (see CPLR 5015 [a] [1]; Parker v City of New York, 272 AD2d 310 [2000]). The plaintiffs failed to satisfy this standard. Therefore, the Supreme *840Court properly denied their motion. Santucci, J.P., Goldstein, Schmidt and Cozier, JJ., concur.